DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001], of the published specification (first sentence of the Cross-Reference to Related Application section of the as-filed specification), reference is made to the parent application (16997548) which have now matured into US Pat. No. 11274507.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, at line 18, begins reciting structural combinations in the alternative (“or”). Although such recitations are generally permitted, the instant recitations create indefiniteness, causes an issue with discerning the metes and bounds of the claim, as well as create potential antecedent basis issues (lack thereof). As a non-limiting example, claim 1, lines 17-19, recite “a primary clamping assembly situated on top of the first or second horizontal plate and a secondary clamping assembly situated directly underneath the first or second horizontal plate”. Although the drawings appear to show that the primary and secondary clamping assemblies are located on each of the first and second plates, such is not the only reasonable interpretation of this recitation. Further, when reading the clause in its entirety, the beginning language “wherein each of the first and second horizontal plates comprises” would seem to require a primary and a secondary clamping assembly attached to the top and bottom, respectively, of each plate.
A similar situation is created in claim 1, lines 24-25. It is suggested that these recitations are re-written to provide a more definite limitation.
Claim 1, line 29, recites “a polished rod”. This recitation is indefinite as it is not clear if the recited polished rod is the same rod recited earlier in claim 1. 

Claim 1 recites the limitation "the polished rod" in line 27. There is insufficient antecedent basis for this limitation in the claim.

It is strongly suggested that applicant carefully reviews the language of claims 1-4 so as to provide clear metes and bounds of the claim. 
It should be noted that no art rejections are being made based on the examiner’s understanding of claim 1. However, the examiner reserves the right to apply art rejections if the claim is amended so as to create a different understanding of claimed subject matter.
Allowable Subject Matter
As stated above, currently no art rejections are being made as it appears that claim 1 would be allowable upon overcoming the above 112 rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/17/2022